Citation Nr: 0112490	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-09 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for COPD (chronic 
obstructive pulmonary disease) based on the use of tobacco 
products.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1956 to February 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied the veteran's 
claim for service connection for COPD secondary to nicotine 
addiction as not well grounded.



FINDINGS OF FACT

1.  The veteran began smoking cigarettes while in service.

2.  COPD was first demonstrated in 1999.

3.  The veteran's claim was received in April 1999.


CONCLUSION OF LAW

COPD due to cigarette smoking is not a disability that may be 
considered to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1956 to February 
1981.  Service documents show that he was born in 1938.

VA and service medical records show that the veteran was 
treated an evaluated for various medical problems while in 
service.  A VA summary of his hospitalization from March to 
April 1979 shows that he was treated for alcoholic gastritis, 
Type IV hyperlipidemia, and mal-absorption syndrome.  A 
history of drinking and smoking that began at the age of 25 
years was noted in this summary.  Examination of his lungs 
during this hospitalization revealed slight inspiratory and 
expiratory wheezes.

Service medical records do not show the presence of a 
respiratory disorder.  The report of the veteran's medical 
examination in October 1980 for retirement from service is 
negative for respiratory disease.

The veteran underwent a VA medical examination in April 1981.  
There were no complaints or findings of a respiratory 
disease.  Chest X-rays showed no abnormalities.

A summary of the veteran's VA hospitalization from October to 
November 1981 reveals that he was admitted complaining of 
shortness of breath and of left pruritic pain for 24 hours.  
The diagnoses included pneumococcal pneumonia.

In April 1999, the veteran submitted a claim for service 
connection for COPD.  His statements submitted in conjunction 
with this claim are to the effect that his COPD is related to 
his cigarette smoking that began in service.

VA medical reports of the veteran's outpatient treatment in 
1999 show that he was prescribed medications for various 
medical problems, including COPD.


B.  Legal Analysis

The veteran's claim for service connection for COPD due to 
the use of nicotine products was denied as not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran and is representative have also 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claim.  Additionally, 
it is the law and not the evidence that is dispositive in 
this matter and a remand of the case to the RO in order to 
provide additional assistance to the veteran in the 
development of evidence would serve no useful purpose and 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran.  Under the 
circumstances, the Board finds that there is no prejudice to 
him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval or air service for 
purposes of tile 38 of the United States Code on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during service.  
Nothing in the previous sentence shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury that is 
otherwise shown to have been incurred or aggravated in active 
service or that became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  38 U.S.C.A. § 1103(a) and (b) 
(West Supp. 2000).

The post-service medical records do not show the presence of 
COPD until 1999.  The veteran asserts that his COPD is due to 
cigarette smoking that began in service.  While the evidence 
shows that he began smoking in service, the use of tobacco 
products is not a basis for granting service connection for 
the veteran's COPD, first found long after service.  

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  The new section, now codified at 
38 U.S.C.A. § 1103, and noted above, does not preclude 
establishment of service connection based upon a finding that 
a disease or injury became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  The changes in Public Law No. 
105-206 permit payment of compensation for tobacco related 
disability that are manifested or aggravated during service 
or are manifested to a compensable degree during any 
applicable presumptive period following service.  The changes 
in Public Law No. 105-206 apply to claims filed after June 9, 
1998, and do not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

The evidence shows that the veteran began using tobacco 
products in service and that his COPD was first demonstrated 
after service.  Since he filed his claim in 1999 for service 
connection for COPD based on the use of tobacco products, 
service connection cannot be granted for this disease on such 
a basis for the reasons noted above.  Therefore, the claim 
for service connection for COPD based on the use of tobacco 
products has no legal merit, and it is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Because the case is denied due to lack of legal merit, it is 
not necessary to remand the additional evidence received at 
the Board in April 2001.  The evidence was received beyond 
the 90-day period allowed by 38 C.F.R. § 20.1304 (2000), and 
is not "pertinent" to the legal basis for denial of the 
benefit sought on appeal.



ORDER

Service connection for COPD based on the use of tobacco 
products is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

